DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.   

The claims as presented contain patent eligible subject matter as presented.  

The prior art taken alone or in combination failed to teach or suggest :  
receiving a market order having a header portion and a payload portion “the header portion comprises at least a portion of the order information, wherein the order information in the header portion comprises at least an order symbol information, determining, by the computing system, an order symbol based on the order symbol information in the header portion, retrieving, by the computing system, risk parameters associated with the order symbol; determining, by the computing system, whether a risk threshold is exceeded based on the risk parameters and the order information, and generating, by the computing system, a final market order data packet for transmission to the liquidity venue based on the determining whether the risk threshold is exceeded ”, as recited in independent claim 1.

“ receiving a market order data packet, the market order data packet comprises order information for a market order to be made at a liquidity venue, the market order data packet .   
 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  Each claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 




The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
Waelbroeck et al (US Patent No. 8,296,221) disclose  a method and system comprising: (a) receiving electronic data describing a trading order for a market-traded security; (b) checking the data describing the trading order against one or more sets of conditions, and identifying one or more of the one or more sets of conditions that is satisfied; (c) based on the identified one or more of the one or more sets of conditions that is satisfied, identifying a class of trading algorithms appropriate for execution of the trading order; (d) selecting with a processing system one or more trading algorithms from the identified class of trading algorithms, for execution of the trading order; and (e) commencing with the processing system execution of the trading order via the selected one or more trading algorithms; wherein the processing system comprises one or more processors. 

Farnstrom (US Pub. No. 20150106251) discloses an electronic trading system (ETS) implements risk mitigation methods for orders and quotes associated with a market participant on the ETS.  The methods determine a measure of risk associated with one or more trading positions.  One of the methods globally counts the number of breaches of risk threshold  associated with a trading symbol and market symbol and market participant across all matching engines on the ETS over a rolling time period, and if this global risk counter exceeds a maximum, disables all further trades by the market participant on the ETS.  Another method limits the number of automatic re-enablements that a market participant can request in response to prior breaches of risk thresholds that resulted in disabling any further trading by the market participant on the ETS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
February 4, 2022